Citation Nr: 1138877	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a prostate disorder. 

4.  Entitlement to service connection for hyperacidity. 

5.  Entitlement to service connection for a skin disorder. 

6.  Entitlement to service connection for respiratory disease including lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Board remanded this case for further development.

The issues of entitlement to service connection for headaches, a prostate disorder, hyperacidity, and a respiratory disorder and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

The Veteran's bilateral hearing loss had its onset in service 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that service connection for bilateral hearing loss on the basis that he developed the condition due to in-service, combat-related acoustic trauma.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  

In addition, the medical evidence shows that the Veteran has bilateral hearing loss for VA compensation purposes.  See November 2009 VA examination report.  As such, resolving all reasonable doubt in his favor because the Board finds his report of hearing loss since service to be both competent and credible, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Service Treatment Records

As was noted in the prior remand, in May 2005, the Veteran reported that he had served in U.S. Naval Reserve construction battalions for ten years following his active service.  Neither service treatment nor personnel records of this reserve service have been associated with the claims file.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran in this regard.  Thus, a remand is necessary.

Examinations

With regard to the Veteran's claim for service connection for headaches, the Board in August 2009, ordered that the Veteran be afforded a VA examination to assess the nature and etiology of any current headache disorder.  The Board recognizes that the Veteran complained of headaches during his Vietnam Era tour several times (see November 1969, December 1969, and May 1970 service treatment records).  Because the RO/AMC failed to afford the Veteran the requisite VA examination to assess any current headache disorder and to determine any causal connection to these events of service, this matter must again be remanded.  While the Board regrets the delay, there was not substantial compliance with the Board's August 2009 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders. Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also recognizes the VA examinations that were conducted as to the claims for service connection for a prostate disorder, for hyperacidity, and for a skin disorder, were inadequate.  The November 2009 VA genitourinary examiner noted the Veteran's report that he has had lower urinary tract complaints since his tour in Vietnam.  The examiner concluded with a recommended referral to a urologist for an evaluation as to chronic prostatitis.  The Board notes that the Veteran's service treatment records show December 1969 treatment for mild prostatitis.  It is unclear to the Board why the RO/AMC failed to obtain a urologist's opinion as to the Veteran's prostate claim, especially considering the current disability coupled with an in service report related to the same issue.  Thus, this examination is inadequate and the prostate disorder claim must be remanded for an new and adequate examination.

The Veteran was also afforded a VA examination as to stomach disorder in December 2009.  The disability was confirmed not as hyperacidity, but as gastroesophogeal reflux disease (GERD).  The examiner noted the Veteran's report of lower abdominal pain manifesting nine to twelve months prior to the examination, and based upon that report, stated that he could not establish a relationship between the Veteran's current GERD and his military service.  The examiner, however, made no mention of the May 1969 service treatment record showing stomach trouble and "burning in GI region," or the July 1969 in-service treatment for stomach cramps and nausea, or the March 1970 notation of gastritis.  The examiner also ignored an August 1972 VA examination report noting stomach trouble.  Because there are in-service indications of issues with the Veteran's stomach, as well as a current diagnosis of GERD, there must be a nexus opinion as to whether it is as likely as not that the current diagnosis is related to the in-service incurrences.  Because this opinion is absent in the VA examination report, it is inadequate and a new opinion must be obtained.

And, as to the Veteran's skin disorder, the Board again notes that the Veteran was exposed to herbicides in service.  Chloracne or other acneform disease consistent with chloracne is a disability presumptively service connected for herbicide-exposed Veterans under 38 C.F.R. §§ 3.307, 3.309.  Throughout the course of this appeal, the clinical records show a variety of diagnoses related to the Veteran's skin, and the issues are largely noted to be around the Veteran's facial area.  In July 2000, the Veteran sought treatment for an itchy lesion on the left side of his face.  An April 2005 clinical note makes mention of nodulocystic acne of the face, and suggests that "this present acne may actually be Chloracne."  In November 2005, a VA doctor noted the acne scars on the Veteran's face and noted an impression of chloracne.  Chloracne was again noted in the June 2006 VA examination report.  In August 2008, however, a VA clinical note shows treatment related to actinic keratosis.  Also, in November 2009, the most recent VA examiner also noted a "history of possible actinic keratosis," based upon the Veteran's reported history.  There was no mention of chloracne or other acneform disease consistent with chloracne in these recent reports.  The Board finds that an addendum to the November 2009 VA examination is necessary, in order to determine if there is a current diagnosis of chloracne or other acneform disease consistent with chloracne, which may be presumptively service connected based upon the Veteran's in-service herbicide exposure; and, if not, whether the Veteran's current skin disorder is as likely as not to have initially manifested during service and continued ever since.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the duty to assist is met under 38 C.F.R. § 3.159(c)(2) by obtaining all service treatment and service personnel records related to the Veteran's service with the U.S. Naval Reserve.

2.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that any current headache disorder is causally connected to the Veteran's service in any way, including but not limited to related to the noted in-service complaints of headache.  The claims folder should be made available and reviewed by the examiner.  In offering the impressions, the examiner must acknowledge and discuss the Veteran's decorated combat record and any report of a continuity of symptoms since service. The findings and conclusions should be set forth in a legible report.

3.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that any current chronic prostatitus is causally connected to the Veteran's service in any way, including but not limited to related to the noted in-service treatment for mild prostatitus. The claims folder should be made available and reviewed by the examiner.  In offering the impressions, the examiner must acknowledge and discuss the Veteran's decorated combat record and any report of a continuity of symptoms since service. The findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that any current GERD is causally connected to the Veteran's service in any way, including but not limited to related to the noted in-service treatment several times for symptoms related to the Veteran's stomach, as well as similar symptoms reported shortly after service.  The claims folder should be made available and reviewed by the examiner.  In offering the impressions, the examiner must acknowledge and discuss the Veteran's decorated combat record and any report of a continuity of symptoms since service.  The findings and conclusions should be set forth in a legible report.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature of his facial skin disorder, including a determination as to whether it is characterized as chloracne or other acneform disease consistent with chloracne.  If Chloracne is diagnoses, no further medical analysis is required.  If it is not, the examiner should identify the nature of the current skin disorder and opine as to whether it is at least as likely as not that any current skin disorder is causally connected to the Veteran's service in any way.  The claims folder should be made available and reviewed by the examiner.  In offering the impressions, the examiner must acknowledge and discuss the Veteran's decorated combat record and any report of a continuity of symptoms since service.  The findings and conclusions should be set forth in a legible report.

6.  Readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


